DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 10,016,600. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the ‘600 patent claim a topical nerve stimulation patch, comprising: a flexible substrate, a dermis, a flexible top outer surface, electrodes positioned on the patch, and an electrical signal generator.  The further limitations of the present application are not novel.  The obviousness may be found in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachinski et al. (USPN 8,386,032 – in IDS) in view of Daskal et al. (USPN 7,922,676).
Regarding independent claims 1 and 11, Bachinski discloses a topical nerve stimulation patch (e.g. 104) and a method of using a topical nerve stimulation system patch for electrical stimulation, the method comprising: applying the patch to a dermis using adhesive (e.g. ABSTRACT), the patch comprising: a flexible substrate (e.g. 104); a dermis conforming bottom surface of the substrate comprising adhesive and adapted to contact the dermis (e.g. 128; column 7, lines 13 – 22); a flexible top outer surface of the substrate (e.g. 202) approximately parallel to the bottom surface (e.g. column 7, lines 4 – 12); a plurality of electrodes positioned on the patch proximal to the bottom surface and located beneath the top outer surface and coupled to the flexible substrate (e.g. 124, 126); and electronic circuitry (e.g. 102; 906/916; column 13, lines 3 – 15) embedded in the patch and located beneath the top outer surface and coupled to the flexible substrate (e.g. 120), the electronic circuitry comprising: an electrical signal generator integral to the dermis conforming bottom surface configured to electrically activate the electrodes; an antenna in communication with the electrical signal generator: a signal activator coupled to the electrical signal generator (e.g. column 13, lines 43 – 52); and a power source in electrical communication with the electrical signal generator (e.g. 902), the antenna and the signal activator; generating one or more electrical stimuli in response to activation by the signal activator; and receiving feedback from the electrical stimuli (e.g. column 8, line 56 – column 9, line 6).  Bachinski fails to teach that the electrodes and electronic circuitry are directly coupled to the flexible substrate.  Daskal discloses a stimulation patch having an electrode (e.g. 104) directly coupled to the flexible substrate (e.g. 114 and column 11, line 66 – column 12, line 11).  It would have been obvious to one having ordinary skill in the art to modify the device as taught by Bachinski with the electrodes and substrate as taught by Daskal, since such a modification would provide the predictable results of reducing the amount of hardware needed, thereby reducing the cost of manufacture of the device.
Furthermore, Bachinski in view of Daskal discloses the claimed invention except for specifically reciting for each pulse outputted, measuring a charge value of the pulse and compare the charge value to the target charge level; if the charge value is greater than the target charge level, reducing a strength level of a subsequent outputted pulse; and if the charge level is less than the target charge level, increasing the strength level of a subsequent outputted pulse.  This step of finding the optimal workable range requires routine experimentation.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2 and 12¸Bachinski discloses a nerve stimulation sensor that provides feedback in response to a stimulation (e.g. column 8, line 56 – column 9, line 6; column 19, lines 21 – 33).
Regarding claims 3 and 13¸Bachinski discloses using wireless communication as described above.  This wireless communication would inherently use an antenna and a remote activation device as claimed.  In the alternative, antennas and remote activation devices are well known in the art. It would have been obvious to one having ordinary skill in the art to modify the device as taught by Bachinski with the antenna and remote activation device, since such a modification would provide the predictable results of allowing a physician to activate a device remotely using a user interface.
Regarding claims 4 – 9 and 14 – 19, Bachinski discloses pulse generators which generate a current of the claimed parameters (e.g. column 12, lines 18 – 27).  Furthermore, finding the optimal working ranges requires only routine skill in the art. 
Regarding claims 10 and 20, Bachinski teaches using wireless communication as described above.  The use of FOBs and smartphones or tablets is well known in the wireless art.  It would have been obvious to one having ordinary skill in the art to modify the device as taught by Bachinski in view of Daskal with the antenna and remote activation device, since such a modification would provide the predictable results of allowing a physician to activate a device remotely using a user interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792